MAXEY, District Judge.
I concur in the judgment of reversal as announced by the presiding judge; but I cannot assent to the proposition, maintained by him, that the twenty-second special instruction, requested by the plaintiff in .error, should have been submitted to the jury. The trial court properly refused the instruction, because it did not embody correct principles of law. It was the duty of the plaintiff in error, as master, and not that of a mere subordinate employé, as was the defendant in error, to inspect the couplings of the train, with the view of discovering and remedying defects in the appliances. Railroad Co. v. Mackey, 157 U. S. 72, 15 Sup. Ct. 491; Goodrich v. Railroad Co., 116 N. Y. 398, 22 N. E. 397; Gottlieb v. Railroad Co., 100 N. Y. 462, 3 N. E. 344; Railroad Co. v. Herbert, 116 U. S. 642, 6 Sup. Ct. 590; Railway Co. v. Daniels, 152 U. S. 684, 14 Sup. Ct. 756.
McCOEMICK, Circuit Judge, dissents.